IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ALFONSO DEWAYNE                     NOT FINAL UNTIL TIME EXPIRES TO
GRIFFIN,                            FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D13-4985
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 8, 2014.

An appeal from the Circuit Court for Union County.
David A. Glant, Judge.

Nancy A. Daniels, Public Defender, and Colleen D. Mullen, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Kristen Bonjour, Assistant Attorney General,
and Trisha Meggs Pate, Bureau Chief-Criminal Appeals, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, PADOVANO, and MARSTILLER, JJ., CONCUR.